[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION de DEFENDANT'S MOTION FOR MODIFICATION OF CHILD SUPPORT (112)
The parties' marriage was dissolved by judgment rendered March 9, 1994. The plaintiff was the custodial parent for their two children. The younger child, Alyssa, attains 18 years of age on November 24, 2010. The father has paid child support since the dissolution. He continued to pay the original order after his older child, Anthony III, attained majority. He has now moved for modification of the order due to his unemployment. He remarried and has a family with his second wife of three minor children who are "qualified children" as defined in Section 46b-215a
Child Support Guidelines. The parties also agree there is an arrearage of $649.41 as of May 3, 2010.
Ordered that the child support amount shall be $60 weekly, effective immediately with $12 weekly added as arrearage payment until paid in full for a total weekly child support award of $72. The wage withholding order is continued in effect. Attached hereto is the completed worksheet setting forth the calculations supporting the new order.
CT Page 9996